—Order and judgment (one paper), Supreme Court, New York County (Frederic Berman, J.), entered October 2, 1997, which denied the application and dismissed the petition pursuant to CPLR article 78 seeking to annul respondent New York State Division of Housing and Community Renewal’s determination of a rent overcharge, unanimously affirmed, without costs.
Inadequacies and inconsistencies in the documentation presented by petitioner to the Rent Administrator justified the challenged determination (see, Matter of Pechock v New York State Div. of Hous. & Community Renewal, 253 AD2d 655). Petitioner’s attempt to cure those deficiencies upon administrative review of the Rent Administrator’s determination was properly rejected by respondent as consideration of newly advanced factual matter at that level of the administrative proceedings would, under the circumstances of this matter, have been inappropriate (see, Matter of Levine v New York State Div. of Hous. & Community Renewal, 243 AD2d 373). We have considered petitioner’s remaining arguments and find them to be unavailing. Concur—Ellerin, J. P., Wallach, Mazzarelli and Andrias, JJ.